DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to applicant’s amendment of 17 November 2021.  Claims 1-10 are pending and have been considered as follows.  
	Claim 10 is newly added.
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-9 under 35 USC 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 2016/0180715) in view of De Bossoreille (US 2017/0242564) and further in view of R. N. Akram and K. Markantonakis, ("Challenges of security and trust of mobile devices as digital avionics component," 2016 Integrated Communications Navigation and Surveillance (ICNS), 2016, pp. 1C4-1-1C4-11, doi: 10.1109/ICNSURV.2016.7486323) (hereinafter referred to as Burke, DeBossoreille, and Akram, respectively.)
With respect to claim 1, Burke et al. teach a system (see at least Abstract), comprising: a traffic awareness computer of an aircraft (see at least Figs. 2-4 and ¶[0042]-[0045]); an aircraft interface device (see at least ¶[0046]-[0047]); and a data bus configured to convey data from the traffic awareness computer to the aircraft interface device (see at least ¶[0042]-[0048]).  
Burke et al. do not explicitly teach wherein the data conveyed is configured to display, on a tablet computer, display information identical to display information provided on one or more displays of a cockpit of the aircraft.  However, such matter is suggested by De Bossoreille (see at least Figs. 2-3 and ¶[0018]-[0021], [0039]-[0041] and [0048]-[0065]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for generating flight-optimizing trajectories of Burke et al. by the system of De Bossoreille wherein the data conveyed is configured to display, on a tablet computer, display information identical to display information 
Burke et al. as modified by De Bossoreille do not explicitly teach that the aircraft interface device is configured to provide authentication with the tablet computer to ensure that only authorized users access the aircraft interface device.  However, such matter is taught by Akram (see at least Page 1C4-8 “Access control should be implemented on strong authentication schemes.  Both user and device should be authenticated separately.  User authentication is based on stronger mechanisms like biometrics (widely available on mobile devices now)…”)  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for generating flight-optimizing trajectories of Burke et al. as modified by De Bossoreille by the system of Akram et al. which teaches that the aircraft interface device is configured to provide authentication with the tablet computer to ensure that only authorized users access the aircraft interface device as all of the systems are directed to a control system for an aircraft using multiple devices and one of ordinary skill in the art would have recognized the established function of the aircraft interface device being configured to provide authentication with the tablet computer to ensure that only authorized users access the aircraft interface device for purposes of safety and ensuring only authorized users can access and control the aircraft and predictably would have applied it to improve the apparatus for generating flight-optimizing trajectories of Burke et al. 
With respect to claim 2, Burke et al. teach wherein the traffic awareness computer comprises a TCAS or Traffic computer (see at least ¶[0042]-[0045]).
With respect to claim 3, Burke et al. do not explicitly teach wherein the aircraft interface device is configured to transmit the data to the tablet computer.  However, such matter is suggested by De Bossoreille (see at least Figs. 2-3 and ¶[0018]-[0021], [0039]-[0041] and [0048]-[0065]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for generating flight-optimizing trajectories of Burke et al. by the system of De Bossoreille wherein the aircraft interface device is configured to transmit the data to the tablet computer as both systems are directed to a control system for an aircraft and one of ordinary skill in the art would have recognized the established function of having the aircraft interface device is configured to transmit the data to the tablet computer and predictably would have applied it to improve the apparatus for generating flight-optimizing trajectories of Burke et al. 
With respect to claim 4, Burke et al. does not explicitly teach wherein the system further comprises the tablet computer.  However, such matter is suggested by De Bossoreille (see at least Figs. 2-3 and ¶[0018]-[0021], [0039]-[0041] and [0048]-[0065]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for generating flight-optimizing trajectories of Burke et al. by the system of De Bossoreille wherein the system includes the tablet computer as both systems are directed to a control system for an aircraft and one of ordinary skill in the art would have recognized the established function of having the system include the tablet computer and predictably would have applied it to improve the apparatus for generating flight-optimizing trajectories of Burke et al. 
With respect to claim 5, Burke et al. teaches wherein the display information corresponds to display information from a Navigation Traffic Collision and Avoidance System (TCAS) Display, a graphical ADS-B Guidance Display (AGD), or a Multi-purpose Control Display Unit (MCDU) (see at least ¶[0043]-[0047]). 
With respect to claim 6, Burke et al. does not explicitly teach wherein the aircraft interface device is configured to wirelessly transmit the data to the tablet.  However, such matter is suggested by De Bossoreille (see at least ¶[0068]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for generating flight-optimizing trajectories of Burke et al. by the system of De Bossoreille wherein the aircraft interface device is configured to wirelessly transmit data to the tablet as both systems are directed to a control system for an aircraft and one of ordinary skill in the art would have recognized the established function of having the aircraft interface device is configured to wirelessly transmit data to the tablet and predictably would have applied it to improve the apparatus for generating flight-optimizing trajectories of Burke et al. 
With respect to claim 7, Burke et al. does not explicitly teach wherein the aircraft interface device is configured to transmit the data to the tablet over a wired connection.   However, such matter is suggested by De Bossoreille (see at least Figs. 2-3 and ¶[0018]-[0021], [0039]-[0041] and [0048]-[0067]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for generating flight-optimizing trajectories of Burke et al. by the system of De Bossoreille wherein the aircraft interface device is configured to transmit data to the tablet over a wired connection as both systems are directed to a control system for an aircraft and one of ordinary skill in the art would have recognized the established function of having the aircraft interface device is configured to transmit data to the tablet over a wired connection and predictably would have applied it to improve the apparatus for generating flight-optimizing trajectories of Burke et al. 
With respect to claim 8, Burke et al. does not explicitly teach wherein the aircraft interface device is configured to receive commands from the tablet.   However, such matter is suggested by De Bossoreille (see at least ¶and [0048]-[0067]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for generating flight-
With respect to claim 9, Burke et al. do not explicitly teach wherein the aircraft interface device is configured to relay commands from the tablet to the traffic awareness computer.  However, such matter is suggested by De Bossoreille (see at least ¶[0018]-[0021], [0039]-[0041] and [0048]-[0067].  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for generating flight-optimizing trajectories of Burke et al. by the system of De Bossoreille wherein the aircraft interface device is configured to relay commands from the tablet to the traffic awareness computer as both systems are directed to a control system for an aircraft and one of ordinary skill in the art would have recognized the established function of having the aircraft interface device is configured to relay commands from the tablet to the display and predictably would have applied it to improve the apparatus for generating flight-optimizing trajectories of Burke et al. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 2016/0180715) in view of De Bossoreille (US 2017/0242564) and further in view of True et al. (US 2019/0180530).
With respect to claim 10, Burke et al. teach a system (see at least Abstract), comprising: a traffic awareness computer of an aircraft (see at least Figs. 2-4 and ¶[0042]-[0045]); an aircraft interface device (see at least ¶[0046]-[0047]); and a data bus configured to convey data from the traffic awareness computer to the aircraft interface device (see at least ¶[0042]-[0048]).  
 et al. do not explicitly teach wherein the data conveyed is configured to display, on a tablet computer, display information identical to display information provided on one or more displays of a cockpit of the aircraft.  However, such matter is suggested by De Bossoreille (see at least Figs. 2-3 and ¶[0018]-[0021], [0039]-[0041] and [0048]-[0065]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for generating flight-optimizing trajectories of Burke et al. by the system of De Bossoreille wherein the data conveyed is configured to display, on a tablet computer, display information identical to display information provided on one or more displays of a cockpit of the aircraft as both systems are directed to a control system for an aircraft and one of ordinary skill in the art would have recognized the established function of having the data conveyed configured to display, on a tablet computer, display information identical to display information provided on one or more displays of a cockpit of the aircraft and predictably would have applied it to improve the apparatus for generating flight-optimizing trajectories of Burke et al. 
Burke et al. as modified by De Bossoreille do not explicitly teach that the tablet computer is configured to display both airborne traffic and an airport moving map with surface traffic.  However, such matter is taught by True et al. (see at least ¶[0004]; [0022]).  
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for generating flight-optimizing trajectories of Burke et al. as modified by De Bossoreille by the system of True et al., which teaches that the tablet computer is configured to display both airborne traffic and an airport moving map with surface traffic as all of the systems are directed to a control system for an aircraft using multiple devices and one of ordinary skill in the art would have recognized the established function of the tablet display mirroring the information displayed on the display systems within the cockpit which includes both airborne traffic and airport moving maps with surface traffic for the purpose of more effective dispersion of flight information to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kathirvel et al. (Publication US 2016/0063869) discloses a display of an aircraft showing vital traffic.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881. The examiner can normally be reached Monday - Tuesday 9:00 am - 5:00 pm  and Thursday 9:00 am - 1:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3666